       .~




    CLERK
        DISTRICT COURT
  DISTRICT OF TEXAS
OFFICE BOX 61010
      TEXAS77208
OFFICIAL BUSINESS



                                                                             . ,...---,---.,----,..
                                         United State •. c- ~rt·'             m
                                       so.,thern Dis!ri~t '- • · ,_ g · ·-                                  r..
                                                                                   ,_
                                                                              ......                        113
                                               F It > '                      ...
                                                                              1$)
                                                                              N
                                                                                                            t_
                                                                                                            iS»-:,.
                                          MAR 26 2019                         ,,
                                                                             ....... ~
                                                                                                             'i :=
                                                                              lSI                           d..::.,.
                                                                                              :z:           !lil-::
                                                                              N
                                    David J. Bradley, Clerk of Court                          l:            i'>J..::...
                                                                              '"'             C1t~
                                                                                         11! ::z: tt:
                                                                                                            ,;m::::
                                                                                                               .. =
                                                                                         l.lJ ::,i: .:(     ...>:::
                                                                                         0          :,:1:   *=:::...
                                                                                         :z:t-et:           t"·"' :...
                                                                                                            171::.,.
                                                                                         uJC:•Ci            t~-::
                                                                              ,...j
                                                                                         tll2:u.
                                                                                             ..             i;>J    =
                                                                                         OIC




                         "'~~   ~                        6-ca-'~
                                                                              w


                                      *
                                                                                         ~          p
                                                                              ~               Q
                                                                                         :z:~~              ~=
                                                                                                            ,;,.::::
                                                                                         ~t-~               i'.i),..::::
                                                                              M          ~L~
                                                                                    ;;.. =.,.
                                                                              ~          ~-~

                         ~~~~~
                                                                                                            Q=
                                                                              ~ w~- ;;.....::...
                                                                                ~~~
                                                                                              .... . tO:..
                                                                                              ~      ~=
                                                                                                     •'-"===t:...


                                                                                                            ..
                                                                             I.IJ                    t .. -
                                                                             t'-l
                                                                             X
                                                                             l-l                            p
                                                                             ),Z                            \\:1
